EXECUTION COPY



AMENDMENT NO. 3 TO CREDIT AGREEMENT
AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
October 14, 2014 by and among SENSATA TECHNOLOGIES B.V., a besloten vennootschap
met beperkte aansprakelijkheid organized under the laws of the Netherlands (the
“BV Borrower”), SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited
liability company (the “US Borrower”, and together with the BV Borrower, the
“Borrowers”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized under the laws of the
Netherlands (the “Parent”), the undersigned guarantors (together with the
Parent, the “Guarantors”), Morgan Stanley Senior Funding, Inc. (“MSSF”), as
administrative agent (in its capacity as administrative agent, the
“Administrative Agent”), Barclays Bank PLC (“Barclays”), MSSF, Royal Bank of
Canada (“RBC”) and Goldman Sachs Bank USA (“Goldman Sachs”), as joint lead
arrangers and joint bookrunners, and the certain lenders party hereto.
RECITALS
A.    The Borrowers, the Parent, MSSF and the Lenders (as defined in the
hereinafter defined Credit Agreement) are party to that certain Credit Agreement
dated as of May 12, 2011, as amended by Amendment No. 1 to Credit Agreement,
dated as of December 6, 2012, and Amendment No. 2 to Credit Agreement, dated as
of December 11, 2013 (the “Credit Agreement”).
B.    The Borrowers have requested Additional Term Loans (the “Third Amendment
Term Loans”) pursuant to Additional Term Commitments under Section 2.14 of the
Credit Agreement (the “Third Amendment Term Commitments”) as set forth in
Schedule A to this Amendment in the aggregate principal amount of $600 million.
C.    Subject to the satisfaction of the conditions set forth in Section 6 of
this Amendment, Barclays (the “Third Amendment Term Lender”) will make to the BV
Borrower the Third Amendment Term Loans in an amount up to their respective
Third Amendment Term Commitments on the Third Amendment Effective Date (as
defined below).
D.    The proceeds of the Third Amendment Term Loans will be used solely (i) to
finance, in part, (a) the acquisition (the “Acquisition”) of all of the capital
stock of August Cayman Company, Inc. (the “Target”) by the BV Borrower pursuant
to that certain share purchase agreement, dated as of August 15, 2014 (the
“Acquisition Agreement”), by and among the BV Borrower and the Target and (b)
(1) the payment in full of all indebtedness for borrowed money, (2) the
termination and release of all commitments, security interests and guaranties
and (3) the replacement or backstop of all letters of credit under, in each
case, that certain first lien credit agreement, dated as of April 27, 2012, as
amended, restated, and supplemented from time to time, by and among the Target,
Barclays Bank PLC, as the administrative agent and collateral agent, and the
other financial institutions party thereto (the “Refinancing”), (ii) to pay fees
and expenses incurred in connection with the Acquisition, the Refinancing and
this Amendment and (iii) for general corporate purposes.
E.    The Borrowers have requested to make certain other amendments set forth in
Section 5 hereof to the Credit Agreement, as authorized by Section 10.01 of the
Credit Agreement.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:




--------------------------------------------------------------------------------




1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Credit Agreement.
2.    Interpretation; Reference to and Effect on the Loan Documents.
(a)    The rules of interpretation set forth in Section 1.02 of the Credit
Agreement shall be applicable to this Amendment and are incorporated herein by
this reference.
(b)    On and after the Third Amendment Effective Date (as defined below), each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’ or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the “Credit Agreement”, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment. For the
avoidance of doubt, this Amendment shall also constitute a Loan Document under
the Credit Agreement, as amended by the Amendment.
(c)    The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.
(d)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.
3.    Additional Term Commitments. Subject to the satisfaction of the conditions
set forth under Section 7 of this Amendment, the Credit Agreement is hereby
amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
“Repricing Event” means (i) any prepayment or repayment of Third Amendment Term
Loans with the proceeds of, or any conversion of all or any portion of the Third
Amendment Term Loans into, any new or replacement indebtedness bearing interest
with an “effective yield” (which, for such purposes only, shall (x) be deemed to
take account of interest rate benchmark floors, recurring fees and all other
upfront or similar fees (subject to following clause (y)) or original issue
discount (amortized over the shorter of (A) the weighted average life of such
new or replacement indebtedness and (B) four years) and (y) exclude any
structuring, commitment and arranger fees or other similar fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of Term Loans) less than the “effective yield”
applicable to the Third Amendment Term Loans subject to such event (as such
comparative yields are determined by the Administrative Agent); provided that in
no event shall any prepayment or repayment of Third Amendment Term Loans in
connection with a Change of Control constitute a Repricing Event and (ii) any
amendment to this Agreement which reduces the “effective yield” applicable to
the Third Amendment Term Loans (it being understood that any prepayment premium
with respect to a Repricing Event shall apply to any required assignment by a
non-consenting Lender pursuant to Section 3.07(a)(z)).
 

-2-

--------------------------------------------------------------------------------




“Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated
as of October 14, 2014, among the BV Borrower, the US Borrower, the Parent, the
other Guarantors party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent, Barclays Bank PLC, Morgan Stanley Senior Funding, Inc.,
Royal Bank of Canada and Goldman Sachs Bank USA, as joint lead arrangers and
joint bookrunners, and certain Lenders party thereto.
“Third Amendment Effective Date” has the meaning given to such term in Section 7
of the Third Amendment.
“Third Amendment Term Commitments” has the meaning given in the recitals of the
Third Amendment.
“Third Amendment Term Loans” has the meaning specified in Section 2.01(a).
(b)    Section 1.01 of the Credit Agreement is hereby amended by restating
clause (c) of the definition of “Applicable Rate” therein in its entirety as
follows:
“(c)    with respect to Third Amendment Term Loans, (i) for Eurodollar Rate
Loans, 2.75% and (ii) for Base Rate Loans, 1.75%; and
(d)    with respect to any Additional Term Loans (other than the Third Amendment
Term Loans) or Additional Revolving Credit Commitments, such amount as may be
agreed to by the applicable Borrower, the Administrative Agent and the
Additional Term Lenders or Additional Revolving Credit Lenders, as the case may
be.”


(c)    Section 1.01 of the Credit Agreement is hereby amended by adding to the
end of the definition of “Base Rate Loan” the following language: “; provided
that Third Amendment Term Loans that are Base Rate Loans will be subject to a
Base Rate floor of 1.75% per annum.”
(d)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
word “or” immediately before clause (c) in the definition of “Eurodollar Rate”,
replacing the “.” at the end of clause (c) with “, or” and adding the following
clause (d):
“(d)    in the case of Eurodollar Rate Loans that are Third Amendment Term
Loans, if greater than the rate determined by the Administrative Agent pursuant
to the foregoing clauses (a) and (b), 0.75%.”
(e)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
word “and” immediately before clause (b) in the definition of “Maturity Date”
and restating clause (b) in its entirety as follows:
“(b) with respect to the Closing Date Term Loans and the Second Amendment Term
Loans, May 12, 2019, and (c) with respect to the Third Amendment Term Loans,
October 14, 2021.”


(f)     Section 1.01 of the Credit Agreement is hereby amended by inserting the
following sentence at the end of the definition of “Term Commitment”: “On the
Third Amendment Effective Date, an additional $600,000,000 of Third Amendment
Term Commitments is available to the Borrowers.”

-3-

--------------------------------------------------------------------------------




(g)    Section 2.01(a) of the Credit Agreement is hereby amended by restating
such provision in its entirety as follows:
“(a)    The Term Borrowing. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make to the BV Borrower or the US
Borrower (as directed by the BV Borrower) (i) a single Dollar loan on the
Closing Date (each, a “Closing Date Term Loan” and, collectively, the “Closing
Date Term Loans”) in an amount equal to such Lender’s Term Commitment as of the
Closing Date, (ii) a single Dollar loan on the Second Amendment Effective Date
(each, a “Second Amendment Term Loan” and, collectively, the “Second Amendment
Term Loans”) in an amount equal to such Lender’s Term Commitment as of the
Second Amendment Effective Date and (iii) a single Dollar loan on the Third
Amendment Effective Date (each, a “Third Amendment Term Loan” and, collectively,
the “Third Amendment Term Loans”) in an amount equal to such Lender’s Third
Amendment Term Commitment as of the Third Amendment Effective Date. The Closing
Date Term Loans, the Second Amendment Term Loans and, except in related
provisions of this Agreement where “Third Amendment Term Loans” are separately
referenced, the Third Amendment Term Loans are for purposes of this Agreement,
each, a “Term Loan” and, collectively, the “Term Loans”.

Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.”
(h)    Section 2.02(a)(x) of the Credit Agreement is hereby amended by restating
such provision in its entirety as follows:
“(x) with respect to any Borrowing on any of the Closing Date, the Second
Amendment Effective Date or the Third Amendment Effective Date, not later than
12:00 p.m. (noon) one (1) Business Day before the Closing Date, the Second
Amendment Effective Date or the Third Amendment Effective Date, as applicable”.
(i)    Section 2.05(a) of the Credit Agreement is hereby amended by adding a
sub-clause (vi) thereto immediately after existing Section 2.05(a)(v) as
follows:
“(vi)    At the time of the effectiveness of any Repricing Event that is
consummated prior to the six month anniversary of the Third Amendment Effective
Date, the Borrowers agree to pay to the Administrative Agent, for the ratable
account of each Lender with outstanding Third Amendment Term Loans which are
repaid or prepaid pursuant to such Repricing Event, a fee in an amount equal to
1.00% of the aggregate principal amount of all Third Amendment Term Loans
prepaid (or converted) in connection with such Repricing Event. Such fees shall
be due and payable upon the date of the effectiveness of such Repricing Event.”
(j)    Section 2.07(a) of the Credit Agreement is hereby amended by restating
such provision in its entirety as follows:
“(a)    Term Loans. The Borrowers shall repay to the Administrative Agent for
the ratable account of the applicable Term Lenders (a) the aggregate outstanding
principal amount of the Closing Date Term Loans and Second Amendment Term Loans
in quarterly

-4-

--------------------------------------------------------------------------------




installments payable on the last Business Day of each March, June, September and
December, commencing on December 31, 2013, in an amount equal to (x) on each
such date occurring on or prior to the Maturity Date of the Closing Date Term
Loans and Second Amendment Term Loans, 0.25% of the sum of the aggregate
principal amount of the Closing Date Term Loans and Second Amendment Term Loans
outstanding on the Second Amendment Effective Date and (y) the balance on the
Maturity Date of the Closing Date Term Loans and Second Amendment Term Loans,
which amount, in each case, shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05;
provided, however, that the final principal installment shall be repaid on the
Maturity Date for the Closing Date Term Loans and Second Amendment Term Loans
and in any event shall be in an amount equal to the aggregate principal amount
of the Closing Date Term Loans and Second Amendment Term Loans outstanding on
such date and (b) the aggregate outstanding principal amount of the Third
Amendment Term Loans in quarterly installments payable on the last Business Day
of each March, June, September and December, commencing on December 31, 2014, in
an amount equal to (x) on each such date occurring on or prior to the Maturity
Date of the Third Amendment Term Loans, 0.25% of the sum of the aggregate
principal amount of the Third Amendment Term Loans outstanding on the Third
Amendment Effective Date and (y) the balance on the Maturity Date of the Third
Amendment Term Loans, which amount, in each case, shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.05; provided, however, that the final principal installment
shall be repaid on the Maturity Date for the Third Amendment Term Loans and in
any event shall be in an amount equal to the aggregate principal amount of the
Third Amendment Term Loans outstanding on such date.”
(k)    Section 2.07(d) of the Credit Agreement is hereby amended by restating
such provision in its entirety as follows:
“(d)    Additional Term Loans and Extended Term Loans. The relevant Borrower
shall repay the aggregate amount of any Additional Term Loans (other than the
Third Amendment Term Loans) or Extended Term Loans to the Administrative Agent
in accordance with a repayment schedule to be agreed by such Borrower and the
relevant Additional Term Lenders or relevant Extended Term Lenders, as
applicable.”


4.    Other Amendments.
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following sentence at the end of the definition of “L/C Issuer” as follows:
“On the Third Amendment Effective Date, Barclays Bank PLC shall be deemed to be
an L/C Issuer under this Agreement with respect to the Letters of Credit
identified on Schedule 1 of the Third Amendment that lists Barclays Bank PLC as
issuer.”


(b)    Section 2.14(a)(iii) of the Credit Agreement is hereby amended by
restating such provision in its entirety as follows:
“(iii) (A) the final maturity date of any Additional Term Loans shall be no
earlier than the latest Maturity Date for any then outstanding Term Loans and
(B) the final maturity date of any Additional Revolving Credit Loans shall be no
earlier than the latest

-5-

--------------------------------------------------------------------------------




Maturity Date for any then outstanding Revolving Credit Commitments; provided
that the amortization schedule with respect to any Additional Term Loans shall
be determined by the BV Borrower and the Additional Term Lenders of such
Additional Term Loans,”.


(c)    Section 2.14(a)(iv) of the Credit Agreement is hereby amended by
restating such provision in its entirety as follows:
“(iv) the weighted average life to maturity of the Additional Term Loans shall
be no shorter than the remaining weighted average life to maturity of the
then-existing tranche of Term Loans with the latest Maturity Date,”.


(d)    Section 2.14(a)(vi) of the Credit Agreement is hereby amended by
replacing the phrase “the corresponding existing Term Loan Facility or Revolving
Credit Facility” with the phrase “each then-existing tranche under the Term Loan
Facility or Revolving Credit Facility, as applicable”.
(e)    Section 6.12(a) of the Credit Agreement is hereby amended by restating
the proviso thereto in its entirety as follows:
“provided that, notwithstanding the foregoing, this Section 6.12 shall not apply
to (w) any Subsidiary to the extent that such Subsidiary is prohibited by
applicable local Laws from taking any such action, (x) any Subsidiary organized
under the laws of the People’s Republic of China, (y) Schrader Electronics
Limited so long as it does not guarantee or otherwise provide credit support for
any Indebtedness in excess of the Threshold Amount of any other Person, or (z)
any Securitization Subsidiary:”.
(f)    Section 6.12(a)(i) of the Credit Agreement is hereby amended by restating
the proviso thereto in its entirety as follows:
“(i) within ninety (90) days after such formation, acquisition, designation or
Guarantee (or such longer period as the Administrative Agent may agree in its
reasonable discretion):”.


(g)    Each letter of credit listed on Schedule 1 hereto shall be deemed
outstanding under the Revolving Credit Facility on the Third Amendment Effective
Date.


5.    Representations and Warranties of Loan Parties. Each of the Loan Parties
hereby represents and warrants to the Administrative Agent that:
(a)    on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and
(b)    this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).

-6-

--------------------------------------------------------------------------------




6.    Conditions to Effectiveness and Funding.
This Amendment shall become effective (the “Third Amendment Effective Date”)
when (unless waived):
(i)    The Administrative Agent receives of a counterpart of this Amendment
signed by each of the BV Borrower, the US Borrower, the Parent, the other
Guarantors and the Third Amendment Term Lender;
(ii)    All filings and other actions reasonably necessary to grant the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in the assets of the Target (together with its subsidiaries,
if any, the “Acquired Business”) and any Subsidiary thereof qualifying as a
“Guarantor” under the Credit Agreement that would constitute Collateral under
the Collateral Documents (including the documents listed on Schedule 3(a)
hereof) shall have been taken; provided that (A) to the extent any Collateral of
the Acquired Business may not be perfected by (1) the filing of a UCC financing
statement or (2) taking delivery and possession of stock certificates of the
Acquired Business to the extent required to be pledged pursuant to the Credit
Agreement but only to the extent such stock certificates are received from the
Target on or prior to the Third Amendment Effective Date, if the perfection of
the Administrative Agent’s security interest in such Collateral may not be
accomplished prior to the Third Amendment Effective Date after the BV Borrower’s
use of commercially reasonable efforts to do so and without undue burden and
expense, then the perfection of the security interest in such Collateral shall
not constitute a condition precedent to the availability of the Third Amendment
Term Loans on the Third Amendment Effective Date but, instead, may be
accomplished within the time periods set forth in Section 6.12 of the Credit
Agreement and (B) to the extent any guaranty by a subsidiary of the Target may
not be accomplished prior to the Third Amendment Effective Date after the BV
Borrower’s use of commercially reasonable efforts to do so and without undue
burden and expense, then such guaranty shall not constitute a condition
precedent to the availability of the Third Amendment Term Loans on the Third
Amendment Effective Date but, instead, may be accomplished within the time
periods set forth in in Section 6.12 of the Credit Agreement;
(iii)    The Administrative Agent shall have received such certificates or
resolutions or other action, incumbency certificates and/or other certificates
of the Loan Parties as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment;
(iv)    The Administrative Agent shall have received such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is validly existing and in good standing in its
jurisdiction of organization (to the extent such concept exists in such
jurisdiction);
(v)    The Administrative Agent shall have received a Committed Loan Notice with
respect to the Third Amendment Term Loans setting forth the information
specified in Section 2.02 of the Credit Agreement;
(vi)    The Administrative Agent shall have received a solvency certificate from
a director of the BV Borrower substantially in the form of Exhibit Q to the
Credit Agreement certifying that the Parent and its Subsidiaries on a
consolidated basis as of the Third Amendment Effective Date (after giving effect
to this Amendment and the transactions contemplated hereby, including the
Acquisition, the financing thereof, and the Refinancing) are Solvent;

-7-

--------------------------------------------------------------------------------




(vii)    (a) The conditions set forth in Section 2.14(b) of the Credit Agreement
(as amended by the Third Amendment and after giving Pro Forma Effect to the
Acquisition) shall have been satisfied so as to permit the incurrence of the
Third Amendment Term Loans and (b) each of the Specified Representations (as
defined below) shall be true and correct in all material respects, and the
Administrative Agent shall have received a certificate of the BV Borrower signed
by a Responsible Officer of the BV Borrower, certifying on behalf of the
Borrowers as to the foregoing clauses (a) and (b). “Specified Representations”
means the representations and warranties of the Loan Parties set forth in the
Patriot Act Representation (as defined below), the Sanctions Representation (as
defined below) and the Anti-Corruption Representation (as defined below). For
purposes of this clause (vii), the following terms shall have the meanings given
to them below:
“Patriot Act Representation” means the representation and warranty to the
Administrative Agent by each Loan Party that, to the extent applicable, each of
the Parent and its Subsidiaries is in compliance in all material respects
with the Patriot Act and any enabling legislation or executive order relating
thereto;
“Sanctions Representation” means the representation and warranty to the
Administrative Agent by the Parent that no part of the proceeds of any Credit
Extension will be used, directly or indirectly, for any purpose which would
violate applicable Sanctions.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury;


“Sanction” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority; and


“Anti-Corruption Representation” means the representation and warranty to the
Administrative Agent by each Loan Party that no part of the proceeds of any
Credit Extension will be used, directly or indirectly, for any purpose which
would breach the US Foreign Corrupt Practices Act of 1977 (as amended).


(viii)    To the extent invoiced at least two Business Days prior to the Third
Amendment Effective Date, all costs, fees, expenses (including, without
limitation, legal fees and expenses) and other compensation, payable to each of
Barclays, MSSF, RBC and Goldman Sachs (and counsel thereof) shall have been paid
to the extent due;
(ix)    The Administrative Agent shall have received a customary legal opinion,
addressed to the Administrative Agent and the Lenders, in form, scope and
substance reasonably acceptable to the Administrative Agent from each of (i)
Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties and (ii)
special foreign counsel referred to in Schedule 2(a) hereto;
(x)    The Acquisition shall be consummated in accordance with the terms and
conditions of the Acquisition Agreement (including, but not limited to, all
schedules and exhibits thereto and after giving effect to any alteration,
amendment, modification, supplement or waiver permitted below) and the
Acquisition Agreement shall not have been altered, amended or otherwise changed
or supplemented or any provision or condition therein waived, nor any consent
granted, by the BV Borrower, if such alteration, amendment, change, supplement,
waiver or consent would be adverse to the interests of the Third Amendment Term
Lender (in its capacity as such) in any material respect,

-8-

--------------------------------------------------------------------------------




without the prior written consent of each of Barclays, MSSF, RBC and Goldman
Sachs (such consent not to be unreasonably withheld, delayed or conditioned).
(xi)    Substantially concurrently with the Third Amendment Effective Date, the
Refinancing shall be consummated;
(xii)    The Administrative Agent shall have received, at least 3 Business Days
prior to the Third Amendment Effective Date, all documentation and other
information about the Loan Parties required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, that has been requested in writing
at least 10 days prior to the Third Amendment Effective Date; and
(xiii)    Since August 15, 2014, no Target Material Adverse Effect (as defined
below) shall have occurred and be continuing. “Target Material Adverse Effect”
means (with capitalized terms other than “Target Material Adverse Effect” used
in this definition having the meanings assigned thereto in the Acquisition
Agreement unless otherwise specified in this definition) any event, state of
facts, change or effect that has had, or would reasonably be expected to have, a
material and adverse effect upon (i) the business, assets, liabilities, results
of operations or financial condition of the Company Entities, taken as a whole,
or (ii) the ability of Seller to enter into the Acquisition Agreement or to
consummate the transactions contemplated thereby; provided, however, that in no
event would any of the following, alone or in combination, be deemed to
constitute, nor shall any of the following (including the effect of any of the
following) be taken into account in determining whether there has been or will
be, a “Target Material Adverse Effect”: (a) any change in applicable Laws or any
interpretation thereof by Governmental Authorities; (b) general economic,
political or business conditions or changes therein (including commencement,
continuation or escalation of war, armed hostilities or national or
international calamity); (c) financial and capital markets conditions, including
interest rates and currency exchange rates, and any changes therein; (d) any
change generally affecting the industries in which the Company Entities operate;
(e) any act of God or natural disaster; (f) any acts of terrorism or change in
geopolitical conditions; (g) any failure of any Company Entity to meet any
projections or forecasts (provided, that clause (g) shall not prevent a
determination that any change or effect underlying such failure to meet
projections or forecasts has resulted in a Target Material Adverse Effect (to
the extent such change or effect is not otherwise excluded from this definition
of Target Material Adverse Effect)); (h) any matter to which BV Borrower
hereafter consents in writing; or (i) the compliance with the terms of the
Acquisition Agreement or the taking of any action or the omission of any action,
in each case, to the extent such action or omission is required or contemplated
by the Acquisition Agreement; provided, further, that in the case of the
foregoing clauses (a), (b), (c), (d), (e) and (f), such matters shall be taken
into account to the extent that any such matters disproportionately impact the
Company Entities (taken as a whole) relative to other businesses in the
industries in which the Company Entities operate.
(xiv)    With respect to Section 4 of this Amendment only, the Administrative
Agent (or its counsel) shall have received a counterpart of this Amendment, or
consents in the form of Exhibit A hereto or otherwise acceptable to the
Administrative Agent signed by the Required Lenders.
7.    Reservation of Rights. The Borrowers acknowledge and agree that neither
the execution nor the delivery by the Administrative Agent and the Lenders of
this Amendment shall be deemed to create a course of dealing or otherwise
obligate the Administrative Agent or any Lender to execute similar documents
under the same or similar circumstances in the future.

-9-

--------------------------------------------------------------------------------




8.    Costs and Expenses.    Each Borrower hereby affirms its obligation under
Section 10.04 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of counsel for the Administrative Agent with respect thereto.
9.    Governing Law; etc. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York; provided, however, that (a)
the interpretation of the definition of Target Material Adverse Effect and
whether there shall have occurred a Target Material Adverse Effect, (b) whether
the Acquisition has been consummated as contemplated by the Acquisition
Agreement, (c) the determination of whether the conditions precedent in Sections
6(x) and (xi) above have been satisfied and (d) the determination of whether the
representations made by the Acquired Business or any of its affiliates are
accurate and whether as a result of any inaccuracy of any such representations
(subject to cure rights thereunder) BV Borrower has the right to terminate its
obligations, or has the right not to consummate the Acquisition, under the
Acquisition Agreement, shall be governed by, and construed in accordance with,
the laws of the State of Delaware. This Amendment is subject to the provisions
of Sections 10.17 and 10.18 of the Credit Agreement relating to submission to
jurisdiction, venue, service of process and waiver of right to trial by jury,
the provisions which are by this reference incorporated herein in full.
10.    Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
11.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (including “.pdf”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
12.    Guarantor Affirmation. Each Guarantor party hereto hereby (a)
acknowledges and consents to this Amendment; (b) ratifies and confirms all of
its respective obligations and liabilities under the Loan Documents (as amended
by the Amendment) to which it is a party and ratifies and confirms that such
obligations and liabilities remain in full force and effect and extend to and
continue in effect with respect to, and continue to guarantee and secure, as
applicable, the obligations of the Borrowers under the Credit Agreement; (c)
subject to Section 14 below, acknowledges and confirms, that immediately after
giving effect to the Amendment the liens and security interests granted by it in
the Collateral pursuant to the Collateral Documents continue to be valid and
perfected (if and to the extent required to be perfected under the Collateral
Documents to which it is a party) liens and security interests in the Collateral
(subject only to Liens permitted under the Loan Documents) that secure all of
the obligations of such Guarantor under the Loan Documents to which it is a
party to the same extent that such liens and security interests in the
Collateral were valid and perfected (if and to the extent required to be
perfected under the Collateral Documents to which it is a party) immediately
prior to giving effect to the execution and delivery of the Amendment; (d)
acknowledges and agrees that such Guarantor does not have any claim or cause of
action against the Administrative Agent or any Lender (or any of its respective
directors, officers, employees, or agents) on or prior to the date hereof; and
(e) acknowledges, affirms, and agrees that such Guarantor does not have any
defense, claim, cause of action, counterclaim, offset or right of recoupment of
any kind or nature against any of its obligations, indebtedness or liabilities
to the Administrative Agent or any Lender on or prior to the date hereof.

-10-

--------------------------------------------------------------------------------




13.    Severability. If any provision of this Amendment or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
14.    Waiver and Consent. The Administrative Agent and the Lenders hereby agree
to waive each of Sensata Technologies Japan Limited’s, Sensata Technologies de
Mexico S. de R.L. de C.V.’s, Sensor-Nite Industrial EOOD’s, and ST Schrader
Holding Company UK Limited’s (each, a “Subject Foreign Guarantor”) compliance
with all covenants and/or representations and warranties in this Amendment and
the Loan Documents relating to the creation, perfection of any security interest
under, or enforceability of, any Collateral Document governed by Japanese,
Mexican, Bulgarian, and English law on the Third Amendment Effective Date and
for a period of 90 days after the Third Amendment Effective Date (as such time
period may be extended in the reasonable discretion of the Administrative
Agent), during which period each Subject Foreign Guarantor will amend or enter
into such Collateral Documents to reflect the amendments hereunder and will take
all requisite actions to ensure that it has granted in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and, to
the extent required under the Collateral Documents to which it is a party,
perfected security interest in its Collateral, as defined in such Collateral
Documents.
15.    Post-Closing Covenant. Within 90 days after the Third Amendment Effective
Date (or such later date as the Administrative Agent may agree in its reasonable
discretion), the Administrative Agent shall have received the following, each of
which shall be originals or facsimiles or pdf electronic copies:
(a)    the Foreign Security Agreements listed on Schedule 3(b) hereto, each
properly executed by a Responsible Officer of the signing Loan Party, and each
in form and substance reasonably satisfactory to the Administrative Agent;
(b)    customary legal opinions of special foreign counsel referred to in
Schedule 2(b) hereto in form and substance reasonably satisfactory to the
Administrative Agent; and
(c)    such certificates or resolutions or other action, incumbency certificates
and/or other certificates of the Loan Parties as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
such Foreign Security Agreements listed on Schedule 3(b).
Notwithstanding the foregoing, the Administrative Agent may, in its sole
discretion, amend or waive the requirements under the foregoing clauses (a),
(b), and (c) in writing without any further action or consent of any other party
to any other Loan Document.


[signature pages follow]







-11-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 
SENSATA TECHNOLOGIES B.V.,
 
 
as BV Borrower
 
 
 
 
 
 
By:
/s/ Geert Braaksma
 
 
 
Name: Geert Braaksma
 
 
 
Title: Director
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES FINANCE COMPANY, LLC,
 
 
as US Borrower
 
 
 
 
 
 
By:
/s/ Jeffrey Cote
 
 
 
Name: Jeffrey Cote
 
 
 
Title: Chief Financial Officer
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V.,
 
 
as Parent
 
 
 
 
 
 
By:
/s/ Geert Braaksma
 
 
 
Name: Geert Braaksma
 
 
 
Title: Director
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES, INC.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Jeffrey Cote
 
 
 
Name: Jeffrey Cote
 
 
 
Title: Secretary
 

                   

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES MASSACHUSETTS, INC.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Jeffrey Cote
 
 
 
Name: Jeffrey Cote
 
 
 
Title: Chief Financial Officer, Vice President and Treasurer
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES HOLDING COMPANY US B.V.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Geert Braaksma
 
 
 
Name: Geert Braaksma
 
 
 
Title: Director
 

               

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES HOLLAND, B.V.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Geert Braaksma
 
 
 
Name: Geert Braaksma
 
 
 
Title: Director
 

           

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES HOLDING
COMPANY MEXICO B.V.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Geert Braaksma
 
 
 
Name: Geert Braaksma
 
 
 
Title: Director
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES DE MÉXICO, S. DE R.L. DE C.V.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Santiago Sepulveda Yturbe
 
 
 
Name: Santiago Sepulveda Yturbe
 
 
 
Title: Attorney-in-Fact
 

         

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES JAPAN LIMITED,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Akira Hayashi
 
 
 
Name: Akira Hayashi
 
 
 
Title: Representative Director
 

            

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES MALAYSIA SDN. BHD.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Peter Leong Choong Chi
 
 
 
Name: Peter Leong Choong Chi
 
 
 
Title: Director
 

           

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSOR-NITE INDUSTRIAL EOOD,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Geert Braaksma
 
 
 
Name: Geert Braaksma
 
 
 
Title: Managing Director
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSOR-NITE NV,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Geert Braaksma
 
 
 
Name: Geert Braaksma
 
 
 
Title: Attorney-in-Fact
 










[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES US COÖPERATIEF U.A.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Geert Braaksma
 
 
 
Name: Geert Braaksma
 
 
 
Title: Director
 

              

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES BERMUDA LTD.,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Steven P. Reynolds
 
 
 
Name: Steven P. Reynolds
 
 
 
Title: Director
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES US, LLC,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Jeffrey Cote
 
 
 
Name: Jeffrey Cote
 
 
 
Title: Secretary
 




[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
SENSATA TECHNOLOGIES US II, LLC,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Jeffrey Cote
 
 
 
Name: Jeffrey Cote
 
 
 
Title: Secretary
 

      

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
ST SCHRADER HOLDING COMPANY UK LIMITED,
 
 
as Guarantor
 
 
 
 
 
 
By:
/s/ Jeffrey Cote
 
 
 
Name: Jeffrey Cote
 
 
 
Title: Director
 











   

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
 
as Administrative Agent
 
 
 
 
 
 
By:
/s/ Jonathon Rauen
 
 
 
Name: Jonathon Rauen
 
 
 
Title: Authorized Signatory
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------






 
BARCLAYS BANK PLC,
 
 
as Third Amendment Term Lender
 
 
 
 
 
 
By:
/s/ Ritam Bhalla
 
 
 
Name: Ritam Bhalla
 
 
 
Title: Director
 


[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC,
 
 
as L/C Issuer
 
 
 
 
 
 
By:
/s/ Ritam Bhalla
 
 
 
Name: Ritam Bhalla
 
 
 
Title: Director
 












[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




Schedule A
 
Lender
Third Amendment Term Commitment
 
 
Barclays Bank PLC


$600,000,000


 
 
Total:


$600,000,000











--------------------------------------------------------------------------------






EXHIBIT A
CONSENT TO AMENDMENT NO. 3
CONSENT (this “Consent”) to Amendment No. 3 to Credit Agreement (the
“Amendment”) by and among the Borrowers, the Parent, the other Guarantors, the
other parties thereto and the Administrative Agent, to the Credit Agreement
dated as of May 12, 2011, as amended by Amendment No. 1 to Credit Agreement
dated as of December 6, 2012 and as amended by Amendment No. 2 to Credit
Agreement dated as of December 11, 2013, among the Borrowers, Morgan Stanley
Senior Funding, Inc., as administrative agent, and each lender from time to time
party thereto (the “Credit Agreement”). Unless otherwise defined herein, terms
used herein shall have the meanings given to them in the Amendment.
Term Lenders
The undersigned Term Lender hereby irrevocably and unconditionally approves the
Amendment.
Revolving Credit Lenders
The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
approves the Amendment.
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.
Date: ___________________, 2014
________________________________________,
as a Lender (type name of the legal entity)
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:][second signature block if needed]
 
 
 
 
 
 
 



    

[Signature Page to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------




Schedule 1 – Letters of Credit




Beneficiary Name
Applicant
Issuer
LC No.
Amount ($) as of Third Amendment Effective Date
United States Environmental Protection Agency
August U.S. Holding Company, Inc. for the account of Schrader Bridgeport
International Inc.


Barclays Bank PLC
SB-01804
$1,087,000.00
Department of Environmental Quality
August U.S. Holding Company, Inc. and Schrader Bridgeport International Inc.
Barclays Bank PLC
SB-1845
$504,500.00













--------------------------------------------------------------------------------




Schedule 2(a) – Opinions of Foreign Counsel
Delivered on Third Amendment Effective Date


JURISDICTION
COUNSEL
Belgium
ALTIUS CVBA – Collateral Opinion
Loyens & Loeff CVBA/SCRL – Capacity Opinion
Bermuda
Conyers Dill & Pearman Limited
Bulgaria
Gugushev & Partners – Capacity Opinion
England & Wales (UK)
Clifford Chance LLP – Capacity Opinion
Japan
Morrison & Foerster LLP – Capacity Opinion
Malaysia
Azim Tunku Farik & Wong & Partners – Capacity Opinion
Wong & Partners – Collateral Opinion
Mexico
Creel, Garcia-Cuellar, Aiza y Enriquez, S.C. – Capacity Opinion
Netherlands
Loyens & Loeff N.V. – Capacity Opinion
Van Doorne N.V. – Collateral Opinion











--------------------------------------------------------------------------------




Schedule 2(b) – Opinions of Foreign Counsel
Delivered Post-Third Amendment Effective Date




JURISDICTION
COUNSEL
Bulgaria
Gugushev & Partners – Collateral Opinion
England & Wales (UK)
Clifford Chance LLP – Collateral Opinion
Japan
Morrison & Foerster LLP – Collateral Opinion
Mexico
Creel, Garcia-Cuellar, Aiza y Enriquez, S.C. – Collateral Opinion
Netherlands
Loyens & Loeff N.V. – Capacity Opinion with respect to UK Share Charge (defined
below)















--------------------------------------------------------------------------------




Schedule 3(a) – Foreign Collateral and Reaffirmation Documents
Delivered on Third Amendment Effective Date






Malaysia

1. A confirmation by Sensata Technologies Malaysia Sdn. Bhd. to the Debenture
dated 9 November 2011 which created fixed and floating charges over the assets
of Sensata Technologies Malaysia Sdn. Bhd. securing the performance of the
Foreign Guarantor.
2. A confirmation by the BV Borrower to the Share Charge dated 9 November 2011
which created a charge over the shares of Sensata Technologies Malaysia Sdn.
Bhd. by the BV Borrower securing the performance of obligations of BV Borrower
under the Credit Agreement.
3. Form 40B (Notice of Variation in terms of Charge) by Sensata Technologies
Malaysia Sdn. Bhd.













--------------------------------------------------------------------------------






Schedule 3(b) – Foreign Collateral and Reaffirmation Documents
Delivered Post-Third Amendment Effective Date


Bulgaria


1.
Annex 3 to Share and Dividends Pledge Agreement of Sensor-Nite NV (Belgium).

2.
Annex 5 to Pledge on Going Concern Pledge Agreement of Sensor-Nite Industrial
EOOD.



England & Wales (UK)
1.Debenture with ST Schrader Holdings Company UK Limited as chargor in favor of
Morgan Stanley Senior Funding, Inc.


2.Security over Shares Agreement over the shares of ST Schrader Holding Company
UK Limited by Sensata Technologies B.V. as the chargor in favor of Morgan
Stanley Senior Funding, Inc. (the “UK Share Charge”)


Japan

1. Japanese Security Agreement - Assignment of Personal Property as Security
(Johtotampo-ken).
2. Japanese Security Agreement - Assignment of Inventory as Security
(Johtotampo-ken).
3. Japanese Security Agreement - Assignment of Accounts Receivable as Security
(Johtotampo-ken).
4. Japanese Security Agreement - Pledge (Shichi-ken) of Patents and Trademark.
5. Japanese Security Agreement - Pledge (Shichi-ken) of Shares Issued by Sensata
Japan.
6. Notice with Certificate of Date of Reflection (kakutei-hizuke).
7. Copy of Shareholder Register.
8. Promissory Note No.3 (Acknowledgment of Debt) from BV Borrower to the
Collateral Agent.
Mexico

1. Amendment to Mexican Mortgage (Hipoteca) on Auguascalientes Real Estate.
2. Amendment to Floating Lien Pledge Agreement (Contrato de Prenda sin
Transmision de Posesion).
3. Amendment to Equity Interest Pledge Agreement (Contrato de Prenda sobre
Partes Sociales).


